Title: Memorandum, 1749–1750
From: Washington, George
To: 



[1749–1750]

Memorandom to have my Coat made by the following Directions to be made a Frock with a Lapel Breast the Lapel to Contain on each side six Button Holes and to be about 5 or 6 Inches wide all the way equal and to turn as the Breast on the Coat does to have it made very Long Waisted and in Length to come down to or below the Bent of the knee the Waist from the armpit to the Fold to be exactly as long or Longer than from thence

to the Bottom not to have more than one fold in the Skirt and the top to be made just to turn in and three Button Holes the Lapel at the top to turn as the Cape of the Coat and Bottom to Come Parrallel with the Button Holes the Last Button hole in the Breast to be right opposite to the Button on the Hip.
